Dismissed and Memorandum Opinion filed March 27, 2012.




                                               In The

                         Fourteenth Court of Appeals
                                          ____________

                                       NO. 14-12-00001-CV
                                         ____________

                                RICHARD CHUBA, Appellant

                                                  V.

                                  RIVERSIDE INN, Appellee


                          On Appeal from the 113th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2010-47535


                         MEMORANDUM                         OPINION

        According to information provided to this court, appellant filed a pro se notice of
appeal from a ruling on appellee’s motion for summary judgment that had been scheduled
for submission on December 12, 2011.1 Appellant also filed an affidavit of inability to pay
the costs of the appeal. See Tex. R. App. P. 20.1. The Harris County District Clerk filed
a contest to appellant’s affidavit. The Harris County District Clerk’s office advised this


1
  The documents provided by the Harris County District Clerk’s office indicate that that no judgment had
been signed as of January 3, 2012, when this appeal was assigned to this court.
court that the trial court sustained the contest to appellant’s affidavit of indigence on
February 3, 2012, and ordered appellant to pay the costs of his appeal.

          No clerk’s record has been filed. On February 24, 2012, the clerk responsible for
preparing the record in this appeal informed the court that appellant did not make
arrangements to pay for the record. On February 28, 2012, notification was transmitted to
all parties of the court’s intention to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record and provided
this court with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not
provided this court with proof of payment for the record or otherwise responded to our
notice.

          Accordingly, the appeal is ordered dismissed.



                                            PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                               2